Exhibit 10.42

SEPARATION AGREEMENT

THIS SEPARATION AGREEMENT (this “Agreement”) is entered into as of September 27,
2007 between West Corporation (the “Company”) and Robert E. Johnson (the
“Executive”).

WHEREAS, the Executive is resigning and separating from all positions with the
Company and its subsidiaries and affiliates;

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
Company and the Executive agree as follows:

1. Resignation; Termination of Employment; Consulting. (a) Pursuant to
Section 6(a)(4) of the Employment Agreement, dated October 30, 2000, between
West Teleservices Corporation and the Executive (the “Employment Agreement”),
the Executive hereby resigns from employment with the Company and each of its
subsidiaries and affiliates effective as of the close of business on
December 31, 2007 (the “Termination Date”). Effective October 1, 2007, Executive
resigns as Executive Vice President Strategic Business Development and as an
officer or director of the Company’s subsidiaries and affiliates as of such
date; provided, however, that the Executive thereafter shall continue to abide
by all terms and conditions of the Employment Agreement through the Consulting
Termination Date (as defined herein). For purposes of the Change in Control
Severance Agreement, dated October 18, 2006, between the Company and the
Executive (the “Change in Control Agreement”) and the Restricted Stock Award and
Special Bonus Agreement, dated December 1, 2006, between the Company and the
Executive (the “Restricted Stock Agreement”), the Executive is voluntarily
leaving the employ of the Company without Good Reason (as such term is defined
in such agreements).

(b) Pursuant to Section 7 of the Employment Agreement, the Company hereby
invokes its option to retain the services of the Executive as a consultant from
the Termination Date through December 31, 2008 (the “Consulting Termination
Date”). During the consulting period, the Executive shall devote at least 40
hours per month to the Company’s business. Except as provided to the contrary
herein, the Executive shall serve as a consultant to the Company in accordance
with Section 7 of the Employment Agreement.

2. Payment of Base Salary and Consulting Fees. During the period of the
Executive’s employment prior to the Termination Date, the Company shall pay, in
accordance with the Company’s executive payroll policy, the Executive’s base
salary at the annual rate in effect as of the date of this Agreement. During the
period of the Executive’s consulting services prior to the Consulting
Termination Date, the Company shall pay, in accordance with the Company’s
executive payroll policy, a consulting fee of $400,000 per annum.

3. Bonuses. (a) For the year ending December 31, 2007, the Executive shall be
eligible to receive his 2007 Performance Based Bonus in accordance with the
Executive’s 2007 Compensation Plan, dated March 7, 2007.

 

1



--------------------------------------------------------------------------------

(b) The Company shall pay to the Executive a transaction bonus in the amount of
$1,000,000 upon the closing, as determined in the applicable transaction
agreements, of the Project Georgia transaction; provided that such transaction
closes on or before December 31, 2008.

4. Stock Awards. Notwithstanding Section 6(a)(3) of the West Corporation 2006
Executive Incentive Plan (the “Plan”) and Section 6(B) of the Restricted Stock
Agreement,

(a) Tranche 1 Shares (as such term is defined in the Restricted Stock Agreement)
shall continue to vest, in accordance with Section 6(A) of the Restricted Stock
Agreement, on account of the Executive’s continued service through the
Consulting Termination Date.

(b) Tranche 2 Shares and Tranche 3 Shares (as such terms are defined in the
Restricted Stock Agreement) shall vest on account of the Executive’s continued
service through the Consulting Termination Date and the occurrence of an Exit
Event (as such term is defined in the Restricted Stock Agreement) prior to
July 1, 2009; provided, however, that if an Exit Event does not occur prior to
July 1, 2009, then the Executive shall forfeit such Tranche 2 Shares and Tranche
3 Shares. For the avoidance of doubt, the forfeiture provisions of
Section 6(B)(5) of the Restricted Stock Agreement shall not apply if an Exit
Event occurs prior to July 1, 2009.

(c) The Executive’s Rollover Options (as such term is defined in the West
Corporation Nonqualified Stock Option Substitute Option Certificate, dated
October 24, 2006 and the West Corporation Incentive Stock Option Substitute
Option Certificate, dated October 24, 2006 (collectively, the “Substitute Option
Certificates”)) shall remain exercisable as though the Executive’s employment
terminated as of the earlier of (A) December 31, 2008 and (B) the date on which
the Executive ceases to provide consulting services to the Company.

5. Deferred Compensation Benefits. The Executive shall be eligible to receive
deferred compensation benefits under the West Corporation Nonqualified Deferred
Compensation Plan (the “Nonqualified Deferred Compensation Plan”) in accordance
with the terms and conditions thereof. For the avoidance of doubt, the Executive
shall be deemed to have completed one Year of Service (as such term is defined
in the Nonqualified Deferred Compensation Plan) for the period from January 1,
2007 to the Termination Date for purposes of determining the Executive’s
nonforfeitable interest under the Nonqualified Deferred Compensation Plan.

6. Employee and Other Benefits.

(a) If the Executive is entitled to any benefit under the current terms and
conditions of any employee benefit plan of the Company that is accrued and
vested on the Termination Date and that is not expressly referred to in this
Agreement, such benefit shall be provided to the Executive in accordance with
the terms and conditions of such employee benefit plan.

(b) Notwithstanding Section 6(a) or anything else contained in this Agreement to
the contrary, the Executive acknowledges and agrees that he is not and shall not
be entitled to benefits under any other severance or change in control plan,
program, agreement or

 

2



--------------------------------------------------------------------------------

arrangement (including, without limitation, the Change in Control Agreement,
which has terminated), and that the benefits provided under this Agreement shall
be the sole and exclusive benefits to which the Executive may become entitled
upon his termination of employment.

(c) Pursuant to Section 7(h) of the Employment Agreement, the Executive and his
dependents shall be entitled to continue their participation in all benefit
plans in effect on the Termination Date during the period of consulting, under
the same terms and conditions and at the same net cost to the Executive as when
employed by the Company unless the Executive accepts new employment during the
consulting term in accordance with Paragraph 7 of the Employment Agreement, in
which event all benefits will cease when the new employment is accepted by the
Executive.

7. Equity in the Company. Notwithstanding Section 7 of the Stockholder
Agreement, dated as of October 24, 2006, among the Company, THL Investors,
Quadrangle Investors, Other Investors, Founders and Managers named therein (the
“Stockholder Agreement”), the Executive is eligible to sell his equity in the
Company to limited partners of THL Investors (as such term is defined in the
Stockholder Agreement) at a price to be negotiated and agreed upon by the
Executive and such limited partners of THL Investors. For the avoidance of
doubt, the Company expressly waives its option to purchase the Executive’s
Management Shares (as such term is defined in the Stockholder Agreement) under
Section 7 of the Stockholder Agreement.

8. Payments Contingent on Waiver and Release. Notwithstanding anything herein to
the contrary, no amount shall be payable to the Executive (or the Executive’s
executor or other legal representative in the case of the Executive’s death or
disability) pursuant to this Agreement unless and until eight (8) days after the
Executive (or the Executive’s executor or other legal representative in the case
of the Executive’s death or disability) executes and delivers to the Company,
within five (5) business days after the Termination Date, a general release
prescribed by the Company, substantially in the form of Exhibit 1 attached
hereto (the “Waiver and Release”). In the event the Executive dies prior to
executing the Waiver and Release, neither he, his estate, nor any other person
shall be entitled to any further compensation or benefits, unless and until the
executor of the Executive’s estate (and/or such other heirs or representatives
as may be requested by the Company) executes upon Company request and does not
revoke such a Waiver and Release.

9. Restrictive Covenants/Forfeiture. The Executive acknowledges and agrees that
he is bound by, and subject to, the non-competition, non-solicitation,
confidential information and intellectual property covenants and related
covenants therein (“Restrictive Covenants”) as set forth in the Employment
Agreement and the Waiver and Release. Notwithstanding anything to the contrary
in the Employment Agreement, the Restrictive Covenants shall continue to apply
to the Executive until the later of (i) the restriction period set forth in the
Employment Agreement or the Waiver and Release and (ii) July 1, 2009. The
Executive shall comply with, and observe, the Restrictive Covenants including,
without limitation, the confidential information, non-competition,
non-solicitation and intellectual property provisions and related covenants
contained therein, all of which are hereby incorporated by reference; provided,
however, that such Restrictive Covenants shall not prohibit the Executive from
organizing, operating and raising capital for a private equity fund to be
controlled by the

 

3



--------------------------------------------------------------------------------

Executive so long as such endeavors do not directly or indirectly compete with
the Company or its subsidiaries or affiliates, including its shareholders, with
respect to the acquisition of any business or asset. In the event that the
Executive or any third party using the services of the Executive is competing
with the Company or its subsidiaries or affiliates, including its shareholders,
with respect to the acquisition of any business or asset, the Executive will
take all necessary actions to remove himself and such third party from such
competitive process. If the Company determines that the Executive has breached
this Agreement, any of the Restrictive Covenants or the Waiver and Release or
has engaged in conduct during his employment with the Company that would
constitute ground for termination for Cause (as defined in the Employment
Agreement), all further rights of the Executive under this Agreement shall cease
and the Executive shall reimburse the Company for any benefits received under
this Agreement.

10. Certain Tax Matters.

(a) The Company may deduct from the amounts payable to the Executive pursuant to
this Agreement the amount of all required federal, state and local withholding
taxes in accordance with normal Company practice and all applicable social
security taxes.

(b) The parties intend this Agreement to comply with section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”). Executive acknowledges
that Executive has been advised to consult Executive’s personal tax advisor
concerning this Agreement, and has not relied on the Company or the Company’s
advisors for tax advice.

11. Non-disparagement. The Executive shall not (a) make any written or oral
statement that brings the Company or any of its subsidiaries or affiliates or
the employees, officers, directors or agents of the Company or any of its
subsidiaries or affiliates into disrepute, or tarnishes any of their images or
reputations or (b) publish, comment upon or disseminate any statements
suggesting or accusing the Company or any of its subsidiaries, affiliates,
employees, officers, directors or agents of any misconduct or unlawful behavior.
The provisions of this Section 11 shall not apply to testimony as a witness,
compliance with other legal obligations, assertion of or defense against any
claim of breach of this Agreement, or any activity that otherwise may be
required by the lawful order of a court or agency of competent jurisdiction, and
shall not require the Executive to make false statements or disclosures.

12. Publicity. Neither the Executive nor the Company shall issue or cause the
publication of any press release or other announcement with respect to the terms
or provisions of this Agreement, nor disclose the contents hereof to any third
party (other than, in the case of the Executive, to members of his immediate
family or in the case of both the Company and Executive, to tax, financial and
legal advisors), without obtaining in each case the consent of the other party
hereto, except where such release, announcement or disclosure shall be required
by applicable law or administrative regulation or agency or other legal process.

13. Cooperation by the Executive. Prior to the one-year anniversary of the
Consulting Termination Date, the Executive shall (a) be reasonably available to
the Company to respond to reasonable requests by it for information pertaining
to or relating to matters which may be within the knowledge of the Executive and
(b) reasonably cooperate with the Company in connection with any existing or
future litigation or other proceedings brought by or against the

 

4



--------------------------------------------------------------------------------

Company, its subsidiaries or affiliates, to the extent the Company reasonably
deems the Executive’s cooperation necessary.

14. Successors; Binding Agreement. This Agreement shall inure to the benefit of
and binding upon the Company and its successors, and by the Executive, his
spouse, personal or legal representatives, executors, administrators and heirs.
This Agreement, being personal, may not be assigned by Executive.

15. Governing Law. The provisions of this Agreement shall be interpreted and
construed in accordance with the laws of the State of Nebraska without regard to
its choice of law principles.

16. Injunctive Relief. The parties hereto agree that the Company and its
subsidiaries and affiliates would be damaged irreparably in the event that any
of the Restrictive Covenants were not performed in accordance with their terms
or were otherwise breached and that money damages would be an inadequate remedy
for any such nonperformance or breach. Accordingly, the Company and its
successors and permitted assigns shall be entitled, in addition to other rights
and remedies existing in their favor, to an injunction or injunctions to prevent
any breach or threatened breach of any of such provisions and to enforce such
provisions specifically (without posting a bond or other security). The Company
and the Executive agree that they will submit to the personal jurisdiction of
District Court of Douglas County, Nebraska in any action by the other party to
enforce this Agreement.

17. Entire Agreement. This Agreement, the Waiver and Release and the Restrictive
Covenants constitute the entire agreement and understanding between the parties
with respect to the subject matter hereof and supersede and preempt any other
understandings, agreements (including, without limitation, the Change in Control
Agreement and the letter agreement, dated August 18, 2007, between the Company
and the Executive) or representations by or between the parties, written or
oral, which may have related in any manner to the subject matter hereof;
provided, however, that, except as this Agreement, the Waiver and Release and
the Restrictive Covenants provide to the contrary, this Agreement, the Waiver
and Release and the Restrictive Covenants do not supersede or preempt the
Restricted Stock Agreement, Stockholder Agreement, Rollover Agreement and
Substitute Option Certificates. Executive acknowledges that the Company has made
no representations regarding the tax consequences of payments under this
Agreement and that Executive has had the opportunity to consult Executive’s tax
advisor.

18. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed to be an original and both of which together shall
constitute one and the same instrument.

19. Miscellaneous. No provision of this Agreement may be modified or waived
unless such modification or waiver is agreed to in writing and executed by the
Executive and by a duly authorized officer of the Company. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. Failure by the
Executive

 

5



--------------------------------------------------------------------------------

or the Company to insist upon strict compliance with any provision of this
Agreement or to assert any right which the Executive or the Company may have
hereunder shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement.

20. Nonalienation of Benefits. Benefits payable under this Agreement shall not
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, garnishment, execution or levy of any
kind, either voluntary or involuntary, prior to actually being received by the
Executive, and any such attempt to dispose of any right to benefits payable
hereunder shall be void.

21. Severability. If all or any part of this Agreement is declared by any court
or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not serve to invalidate any portion of this Agreement not
declared to be unlawful or invalid, except that in the event a determination is
made that the Restrictive Covenants as applied to the Executive are invalid or
unenforceable in whole or in part, then this Agreement shall be void and the
Company shall have no obligation to provide benefits under this Agreement. Any
paragraph or part of a paragraph so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
paragraph or part of a paragraph to the fullest extent possible while remaining
lawful and valid.

22. Sections. Except where otherwise indicated by the context, any reference to
a “Section” shall be to a Section of this Agreement.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement as of the
day and year first above written.

 

WEST CORPORATION By:   /s/ Thomas B. Barker Title:   Chief Executive Officer  
/s/ Robert E. Johnson   Robert E. Johnson

 

6



--------------------------------------------------------------------------------

EXHIBIT 1

WAIVER AND RELEASE

UNDER

SEPARATION AGREEMENT

In consideration for the Executive’s receiving payments and benefits under the
Separation Agreement entered into as of August 18, 2007 between West Corporation
(the “Company”) and Robert E. Johnson (the “Executive”) (the “Agreement”), the
Executive hereby agrees as follows:

1. Release. Except with respect to the Company’s obligations under the
Agreement, the Executive, on behalf of Executive and his heirs, executors,
assigns, agents, legal representatives and personal representatives, hereby
releases, acquits and forever discharges the Company, its agents, subsidiaries,
affiliates, and their respective officers, directors, agents, servants,
employees, attorneys, shareholders, successors, assigns and affiliates, of and
from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys fees, damages, indemnities and obligations of every kind and
nature, in law, equity, or otherwise, known and unknown, foreseen or unforeseen,
disclosed and undisclosed, suspected and unsuspected, arising out of or in any
way related to agreements, events, acts or conduct at any time prior to the day
of execution of this Waiver and Release, including but not limited to any and
all such claims and demands directly or indirectly arising out of or in any way
connected with the Executive’s employment or other service with the Company, or
any of its subsidiaries or affiliates; the Executive’s termination of employment
and other service with the Company or any of its subsidiaries or affiliates;
claims or demands related to salary, bonuses, commissions, stock, stock options,
restricted stock or any other ownership interests in the Company or any of its
subsidiaries and affiliates, vacation pay, fringe benefits, expense
reimbursements, sabbatical benefits, severance, change in control or other
separation benefits, or any other form of compensation or equity; and claims
pursuant to any federal, state, local law, statute, ordinance, common law or
other cause of action including but not limited to, the federal Civil Rights Act
of 1964, as amended; the federal Age Discrimination in Employment Act of 1967,
as amended; the federal Americans with Disabilities Act of 1990; tort law;
contract law; wrongful discharge; discrimination; fraud; defamation; harassment;
emotional distress; or breach of the covenant of good faith and fair dealing.
This Waiver and Release does not apply to the payment of any benefits to which
the Executive may be entitled under a Company-sponsored tax qualified retirement
or savings plan.

2. No Inducement. The Executive agrees that no promise or inducement to enter
into this Waiver or Release has been offered or made except as set forth in this
Waiver and Release and the Agreement, that the Executive is entering into this
Waiver and Release without any threat or coercion and without reliance on any
statement or representation made on behalf of the Company or any of its
subsidiaries or affiliates, or by any person employed by or representing the
Company or any of its subsidiaries or affiliates, except for the written
provisions and promises contained in this Waiver and Release and the Agreement.

3. Advice of Counsel; Time to Consider; Revocation. The Executive acknowledges
the following:

 

1



--------------------------------------------------------------------------------

(a) The Executive has read this Waiver and Release, and understands its legal
and binding effect, including that by signing and not revoking this Waiver and
Release the Executive waives and releases any and all claims under the Age
Discrimination in Employment Act of 1967, as amended, including but not limited
to the Older Workers Benefits Protection Act. The Executive is acting
voluntarily and of the Executive’s own free will in executing this Waiver and
Release.

(b) The Executive has been advised to seek and has had the opportunity to seek
legal counsel in connection with this Waiver and Release.

(c) The Executive was given at least twenty-one days to consider the terms of
this Waiver and Release before signing it.

The Executive understands that, if the Executive signs the Waiver and Release,
the Executive may revoke it within seven (7) days after signing it, provided
that Executive will not receive the payments and benefits under the Agreement.
The Executive understands that this Waiver and Release will not be effective
until after the seven-day period has expired and no consideration will be due
the Executive.

4. Severability. If all or any part of this Waiver and Release is declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity shall not invalidate any other portion of this Waiver and Release.
Any Section or a part of a Section declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of the
Section to the fullest extent possible while remaining lawful and valid.

5. Amendment. This Waiver and Release shall not be altered, amended, or modified
except by written instrument executed by the Company and the Executive. A waiver
of any portion of this Waiver and Release shall not be deemed a waiver of any
other portion of this Waiver and Release.

6. Applicable Law. The provisions of this Waiver and Release shall be
interpreted and construed in accordance with the laws of the State of Nebraska
without regard to its choice of law principles.

IN WITNESS WHEREOF, the Executive has executed this Waiver and Release as of the
date specified below.

 

EXECUTIVE /s/ Robert E. Johnson DATE: 12-19-07

 

2